Citation Nr: 0033532	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine secondary to the service-connected right knee 
disability.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected status post-
operative residuals of right knee injury with medial 
meniscectomy and surgical repair of medial collateral 
ligament.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and March 1999 rating 
decisions.  In April 1996, the RO denied an increase in the 
10 percent rating then assigned for the veteran's service-
connected right knee disability.  In January 1997, the RO 
assigned a temporary total rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 from September 25, to December 
31, 1996, and reinstated the 10 percent rating from January 
1, 1997, for the service-connected right knee disability.  A 
personal hearing at the RO was held in January 1997.  In 
March 1997, the Hearing Officer assigned an increased rating 
to 20 percent for the right knee disability, effective from 
January 24, 1996 (the date of claim for increase).  

In March 1999, the RO denied service connection for arthritis 
of the lumbar spine secondary to the service-connected right 
knee disability.  A personal hearing at the RO was held in 
November 1999.  


REMAND

The veteran contends that over the past several years, he has 
fallen numerous times because of locking in his service-
connected right knee.  At a hearing in November 1999, the 
veteran testified that his right knee locked one day as he 
was descending stairs in his house, causing him to fall one 
step and hit his back.  The veteran reported that he felt 
something "twitch", and that he went to a hospital two or 
three days later for evaluation.  He had an MRI at a private 
hospital (Laurens) and brought the studies to a private 
orthopedic doctor who had treated him for his knee disability 
in the early 1990's.  The veteran testified that he had no 
significant problems with his back prior to the fall at home.  
The veteran also testified that his right leg is 1-inch 
shorter than his left leg, and that he believes that this has 
contributed to his current back problems.  He also testified 
that he was awarded Social Security disability benefits, and 
was scheduled to receive them beginning in January 2000, and 
that he had been through VA vocational rehabilitation 
training.  (T p.8).  

In reviewing the evidentiary record, the Board notes that the 
private medical reports referred to at the personal hearing 
are not in the claims file, nor are there any records from 
the Social Security Administration.  "Part of the 
Secretary's obligation is to review a complete record.  VA is 
required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  Accordingly, these records 
should be obtained and associated with the claim folder.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

Additionally, current criteria provide that the Secretary 
shall assist the claimant in obtaining evidence necessary to 
substantiate his claim for benefits.  Veteran's Claims 
Assistance Act of 2000, Pub. L No. 106-475, § 3, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C. § 5103A).  This 
includes notifying the veteran of the type of evidence needed 
to support his claim.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that service connection may be granted on a 
secondary basis where a service connected disability is 
aggravating a nonservice-connected disability.  The RO should 
consider the issue of secondary service connection, to 
include the holding in Allen.  

Regarding the claim for an increased rating, the Board notes 
that while the veteran was most recently examined by VA for 
rating purposes in October 1998, the examiner did not provide 
sufficiently detailed information to assess the degree of 
functional impairment under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In DeLuca, the Court found that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  Additionally, because the Codes used to rate the 
veteran's right knee disability are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The Court also held that the examiner should 
be asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Finally, in a statement received in January 2000, the veteran 
indicated that he had not received copies of the hearing 
transcripts for the personal hearings in January 1997 and 
November 1999.  The RO should provide the veteran with copies 
of the two hearing transcripts.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A). 

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the exact dates and places of 
any falls which he alleges resulted in 
his back disability.  He should note 
whether there were any witnesses to the 
falls; and, if possible, obtain 
statements from such individuals.  If he 
received emergency room treatment or 
other treatment for the knee or back at a 
time proximate to the falls, the names 
and addresses of all medical providers 
should be indicated.  He should also 
provide the names and addresses of all 
other medical care providers who treated 
him for his right knee problems since 
1990, and for his back problems.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, and any 
additional VA records not already 
obtained, and associate them with the 
claims folder.  The veteran should also 
be invited to submit from the physicians 
who alleged a possible relationship 
between his falls and his current back 
disability a supplemental report 
discussing the reasons and bases for 
their opinions.  Finally, the veteran 
should be informed of the criteria for 
establishing entitlement to an 
extraschedular evaluation and the types 
of evidence he should submit to establish 
such claim.

3.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
records with the claims file.  

4.  The RO should also obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

5.  After obtaining written consent from 
the veteran, the RO should contact the 
veteran's former employer, B. F. Shaw, 
and obtain copies of any employment 
medical records.  The employer should 
note the beginning and ending dates of 
any employment; time lost from gainful 
employment due to the service-connected 
right knee disability since 1990, and 
whether any concessions were made to 
veteran because of his right knee 
disability.  The reason for his 
termination should be reported.  

6.  The RO should also provide the 
veteran with copies of his hearing 
transcripts.  

7.  The veteran should be afforded a VA 
orthopedic examination and neurological 
examination to determine the current 
severity of his service-connected right 
knee disability, and to determine, if 
possible, the correct diagnosis and 
etiology of his current back problems.  
The claims folder must be made available 
to the examiner for review, and the 
examiner should indicate that he or she 
reviewed the file.  All appropriate 
testing should be undertaken in 
connection with this examination.  

The neurological examiner should note 
whether the veteran has any neurological 
abnormality of the right knee 
attributable to the service connected 
disability.  If so, the nerve involved 
and the functions affected should be 
discussed.  In addition, the severity of 
the disruption of any functions should be 
discussed.

The orthopedic examiner should review the 
records and offer an opinion as to 
whether it is at least as likely as not 
that any identified back disorder is 
proximately due to or the result of the 
veteran's service-connected right knee 
disability.  This determination should 
include a discussion of whether it is at 
least as likely as not that any fall 
identified by the veteran caused the 
current back disability.  The date of 
such fall should be identified.  The 
examiner should also comment on whether 
it is at least as likely as not any 
identified back disorder is being 
aggravated by the service-connected right 
knee disability.  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  In formulating 
responses, the physician should utilize 
the highlighted phrases above which sets 
forth the standard of proof necessary to 
grant a claim.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
If the physician agrees or disagrees with 
any opinion of record regarding the 
relationship between the right knee 
disability and the back, it would be 
helpful if the reasons for any agreement 
or disagreement be set forth.

Regarding the veteran's right knee 
disability, the examiner should respond 
to the following questions.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
right knee, and what is considered 
normal range of motion in degrees.  
For VA purposes, normal flexion of 
the knee is to 140 degrees, and 
normal extension is to 0 degrees.  
38 C.F.R. § 4.71, Plate I (2000).  
Also, tests for stability in the 
right knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

II.  The examiner should determine 
whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected right 
knee disability have been provided by the 
examiner and whether the examiner has 
responded to all questions posed.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

9.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  This should 
include readjudication of the issue of 
secondary service connection, to include 
the subissue of whether the veteran's 
back disability was aggravated by the 
service-connected right knee disability.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
it is found that the veteran has 
instability in the right knee, the RO 
should consider the General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
DC's 5003 and 5257.  Consideration should 
also be given to whether a separate 
rating may be assigned the scar resulting 
from the right knee surgery, and whether 
the right knee disability warrants an 
extraschedular rating.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examination and containing the 
address to which the notification was 
sent should be included in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Vocational 
Rehabilitation folder should be associated with the claims 
folder.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

